UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2236


In re:   MARY KAY CANARTE

------------------------------------


JAY HAWKINS,

                Plaintiff - Appellant,

           v.

ISIAH LEGGETT; MONTGOMERY COUNTY, MARYLAND; ARTHUR M.
WALLENSTEIN, Director; MONTGOMERY COUNTY DEPARTMENT OF
CORRECTIONS AND REHABILITATION; ARTHUR M. WALLENSTEIN,
Personally,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:12-cv-00623-AW)


Submitted:   February 21, 2014            Decided:   March 5, 2014


Before DUNCAN, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jay Hawkins, Appellant Pro Se. Patricia Prestigiacomo Via, Paul
F. Leonard, Jr., COUNTY ATTORNEY’S OFFICE, Rockville, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Jay   Hawkins      appeals          the     district         court’s     orders

granting      summary    judgment        to   the       Appellees,         dismissing     his

employment discrimination complaint and denying reconsideration.

We    have    reviewed    the    record       and       find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.       Hawkins v. Leggett, No. 8:12-cv-00623-AW (D. Md. June

24,   2013;    Sept.     10,    2013).        We    dispense        with    oral     argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                     AFFIRMED




                                              3